Per Ouriam.
Action to recover commission for procuring a purchaser for certain real estate held for sale by defendant. Plaintiff had a verdict, and defendant appealed from an order denying a new trial.
The only question presented is whether the evidence is so clearly and palpably against the verdict as to render the action of the trial court in denying a new trial an abuse of discretion. Whether plaintiff was the procuring cause of the sale for which he claims a commission is a close one upon the evidence, as it appears in cold type. The jury passed upon .the evidence, found for plaintiff, and the trial court approved their verdict. We have carefully read the record, and, within the rule guiding this court in such cases, are not prepared to hold that the evidence is so manifestly against the verdict as to justify interference with the order of the court below. It would serve no useful purpose to discuss the evidence.
Order affirmed.
Jaggard and Simpson, JJ., took no part.